Name: 79/540/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  Europe; NA
 Date Published: 1979-06-12

 Avis juridique important|31979D054079/540/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 143 , 12/06/1979 P. 0018 - 0018COMMISSION DECISION of 29 May 1979 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) (79/540/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as amended by Directives 76/837/EEC (3) and 77/390/EEC (4), and in particular Article 18 (3) thereof, Whereas the Irish Government notified the following regulations: - cattle headage payments in severely handicapped areas 1979, - beef cow scheme in disadvantaged areas 1979, - scheme of headage payments on hogget ewes and mountain lambs 1979; Whereas under Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC the Commission must decide whether, having regard to the regulations notified, the existing provisions in Ireland for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC; Whereas the abovementioned livestock headage payments schemes 1979 are consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing provisions in Ireland for the implementation of Title II of Directive 75/268/EEC in 1979 satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 May 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1. (3)OJ No L 302, 4.11.1976, p. 19. (4)OJ No L 145, 13.6.1977, p. 43.